[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                       ________________________  ELEVENTH CIRCUIT
                                                             SEPT 12, 2008
                              No. 08-10760                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                   D. C. Docket No. 07-00120-CR-1-MHS

UNITED STATES OF AMERICA,


                                                            Plaintiff-Appellee,

                                   versus

MICHAEL MUSE,

                                                         Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                      _________________________

                            September 12, 2008)

Before ANDERSON, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

     Mary Erickson, appointed counsel for Michael Muse in this direct criminal
appeal, has filed a motion to withdraw from further representation of the appellant

on the ground that the appeal has no arguable merit, and has filed a brief pursuant

to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Muse’s convictions and sentences are AFFIRMED.




                                         2